Citation Nr: 1747049	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2011.  The hearing transcript has been associated with the claims file.

In a January 2014 decision, the Board determined that the Veteran's disability rating for his service-connected bilateral hearing loss was properly reduced from 90 percent to 20 percent effective August 1, 2009.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), which in March 2015 issued a memorandum decision reversing the Board's decision on this matter.  In June 2015, the Board effectuated the Court's reversal and restored the 90 percent evaluation.  The Board's order was, in turn, effectuated by the RO in a July 2015 rating decision.

In its January 2014 decision, the Board also noted that the Veteran's representative had raised a claim for TDIU in a March 2013 brief and remanded the claim for adjudication by the RO in the first instance.  The issue of entitlement to a TDIU was denied by the RO in a September 2014 rating decision.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude his participation in any substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected hearing loss. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.   For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19.  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

After the review of this evidence, the Board finds that TDIU is not warranted for the period on appeal.  The Veteran has been in receipt of a 90 percent disability rating for his bilateral hearing loss since September 22, 2004, and he has received a 10 percent disability rating for his tinnitus since November 28, 1999.  He has a combined 90 percent disability rating since September 22, 2004.  As such, he meets the schedular criteria for a TDIU.

Following the January 2014 Board remand, the Veteran was provided appropriate notice and was asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  However, the Veteran did not complete the form as requested.  While failure to complete the form is not fatal to the claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.

Turning to the evidence of record, a September 2009 VA audio examination noted the Veteran worked as a telecommunications technician.  In describing the effects of the Veteran's hearing loss on his occupation, the VA examiner noted the Veteran's reports stating that he had trouble hearing what people said.  Further, the Veteran reported experiencing frequent ear infections.

In his December 2011 Board hearing testimony, the Veteran stated that he was employed as a housekeeper.  He maintained that he had lost time at work due to problems dealing with bouts of depression.

In a June 2012 VA audio examination, the Veteran again reported having difficulty hearing people talk and stated he needed new hearing aids because "mine are obsolete."  The VA examiner stated that with appropriate accommodations and amplification, the Veteran's hearing loss alone would not preclude gainful employment.

In a July 2014 VA audio examination, the Veteran stated that without amplification, he reported difficulty in most listening situations.  The VA examiner noted that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss should not alone significantly affect the Veteran's vocational potential.  The examiner added that hearing loss does not preclude an individual from obtaining gainful employment.

The Board acknowledges the Veteran's allegations that his service-connected hearing loss have caused his unemployability, but finds that his lay opinion bears less probative value than the opinions of the medical examiners who evaluated the occupational impairment caused by his service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the above, and because the Veteran failed to provide information regarding past education, training, employment and income necessary to fully consider whether he is unemployable due to his service-connected conditions, the Board finds the preponderance of the evidence is against the claim for a TDIU at any point during the course of the claim.  Accordingly, the appeal is denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


